Exhibit 10.6

Execution copy

 

ISDA®

International Swaps and Derivatives Association, Inc.

 

NOVATION AGREEMENT

 

dated as of February 22, 2005 among:

 

DEUTSCHE BANK AG NEW YORK (the “Remaining Party”),

NOVASTAR FINANCIAL, INC. (the “Transferor”)

 

AND

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2005-1 (the
“Transferees”).

 

The Transferor and the Remaining Party have entered into one or more
Transactions (each an “Old Transaction”), each evidenced by a Confirmation (an
“Old Confirmation”) attached hereto as Exhibit I and subject to a 1992 ISDA
Master Agreement dated as of September 21, 2004 (the “Old Agreement”).

 

The Remaining Party and the Transferee are simultaneously entering into a 1992
ISDA Master Agreement dated as of the date hereof in the form attached hereto as
Exhibit II (the “New Agreement”) relative to the New Transactions (defined
below).

 

With effect from and including February 22, 2005 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the exception of the Excluded Rights and Obligations referred
to below with the effect that the Remaining Party and the Transferee will enter
into a new transaction (each a “New Transaction” and, collectively, the “New
Transactions”) between them having terms identical to those of each applicable
Old Transaction, subject to the same exceptions and as more particularly
described below.

 

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to each of the New Transactions.

 

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.

 

Accordingly, the parties agree as follows:—

 

1. Definitions.

 

Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein. For purposes of this Novation Agreement, “Excluded
Rights and Obligations” means all obligations of each of the Transferor and the
Remaining Party to Transfer (as defined in the Credit Support Annex to the Old
Agreement) Eligible Collateral (as so defined) in respect of the Old
Transactions and all related rights of the Remaining Party and the Transferor
under the Old Agreement.

 



--------------------------------------------------------------------------------

2. Transfer, Release, Discharge and Undertakings.

 

Subject to the execution and delivery of the New Agreement by each of the
parties thereto to the other, with effect from and including the Novation Date
and in consideration of the mutual representations, warranties and covenants
contained in this Novation Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each of the
parties):

 

  (a) on the Novation Date, subject to Section 2(d) of this Novation Agreement,
the Transferor hereby transfers all of its rights, liabilities, duties and
obligations, with the exception of the Excluded Rights and Obligations, relative
to, and in connection with the Old Transaction to NovaStar Mortgage Supplemental
Interest Trust, Series 2005-1.

 

  (b) subject to Section 2(d) of this Novation Agreement, the Remaining Party
and the Transferor are each hereby released and discharged from further
obligations to each other with respect to each Old Transaction and their
respective rights against each other thereunder are cancelled, provided that
such release and discharge shall not affect any rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date, and all such payments and obligations shall be paid or performed by the
Remaining Party or the Transferor in accordance with the terms of the Old
Transaction;

 

  (c) in respect of each New Transaction, the Remaining Party and the Transferee
each hereby undertake liabilities and obligations towards the other and acquire
rights against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
the Excluded Rights and Obligations and any other rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date);

 

  (d) each New Transaction shall be governed by, form part of, and be subject to
the New Agreement and the relevant Old Confirmation (which, in conjunction and
as deemed modified to be consistent with this Novation Agreement, shall be
deemed to be a Confirmation between the Remaining Party and the Transferee), and
the offices of the Remaining Party and the Transferee for purposes of each New
Transaction shall be their offices at their addresses for notices provided for
in the New Agreement; and

 

  (e) on the Novation Date, the Remaining Party shall transfer any and all of
the Posted Collateral (as defined in the Credit Support Annex to the Old
Agreement) held by it in respect of the Old Transactions to the account or
accounts of the Transferor identified by it by notice given to the Remaining
Party as provided in the Old Agreement, and the Transferor shall transfer all
Posted Collateral held by it in respect of the Old Transactions to the account
or accounts of the Remaining Party identified by it by notice given to the
Transferor as provided in the Old Agreement, in each case together with all
Interest Amount and Distributions thereon (as so defined). The Remaining Party’s
or the Transferor’s failure to effect these transfers will continue to
constitute Potential Events of Default and may constitute Events of Default
under the Old Agreement notwithstanding the transfer by novation contemplated
herein.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of any Old Transaction; and

 

  (B) without prejudice to the obligations of the Remaining Party and the
Transferor referred to in Section 2(d) of this Novation Agreement, as of the
Novation Date, all obligations of the Transferor and the Remaining Party under
each Old Transaction required to be performed before the Novation Date have been
fulfilled.

 

  (iv) Each party represents to each of the other parties: —

 

  (A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Novation Agreement and as to whether
this Novation Agreement is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other parties as
investment advice or as a recommendation to enter into this Novation Agreement;
it being understood that information and explanations related to the terms and
conditions of this Novation Agreement shall not be considered investment advice
or a recommendation to enter into this Novation Agreement. No communication
(written or oral) received from any of the other parties shall be deemed to be
an assurance or guarantee as to the expected results of this Novation Agreement;

 

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Novation
Agreement. It is also capable of assuming, and assumes, the risks of this
Novation Agreement; and

 

  (C) Status of Parties. None of the other parties is acting as a fiduciary for
or an adviser to it in respect of this Novation Agreement.

 

  (b)

The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and

 

3



--------------------------------------------------------------------------------

 

any and all such conditions and warranties, whether express or implied by law or
otherwise, are hereby excluded; provided, however, that nothing in the foregoing
shall be construed to relieve the Transferor from any liability it may have for
any of its representations, warranties or obligations as the servicer or
otherwise under the Pooling and Servicing Agreement among NovaStar Mortgage
Funding Corporation, NovaStar Mortgage, Inc., Wachovia Bank, National
Association, and JPMorgan Chase Bank, National Association dated as of February
1, 2005 (the “Pooling and Servicing Agreement”).

 

4. Counterparts.

 

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

 

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

 

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.

 

7. (a)    Governing Law.

 

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof (other than Section 5-1401 of the New York General
Obligations Law).

 

  (b) Jurisdiction.

 

The terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

  (c) Not Acting in Individual Capacity.

 

JPMorgan Chase Bank, National Association is signing this Novation Agreement
solely in its capacity as Trustee under the Pooling and Servicing Agreement and
not in its individual capacity, and all persons having any claim against the
Trustee by reason of the Transactions contemplated by this Novation Agreement
shall look only to the assets of NovaStar Mortgage Supplemental Interest Trust,
Series 2005-1 (subject to the availability of funds therefor in accordance with
the Flow of Funds as set forth in Article IV of the Pooling and Servicing
Agreement) for payment or satisfaction thereof unless due to the Trustee’s own
negligent action, negligent failure to act, or willful misconduct, provided
that:

 

  (i) this Section 7(c) does not limit the effect of paragraph (a) of Section
8.01 of the Pooling and Servicing Agreement,

 

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith by its Responsible Officer (as defined in the Pooling and Servicing
Agreement) unless it is proved that the Trustee was negligent in ascertaining
the pertinent facts, and

 

4



--------------------------------------------------------------------------------

  (iii) the Trustee shall not be liable with respect to any action it take or
omits to take in good faith in accordance with a direction received by it from
the Majority Certificateholders (as defined in the Pooling and Servicing
Agreement).

 

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Novation Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

DEUTSCHE BANK AG NEW YORK

     

NOVASTAR FINANCIAL, INC.

By:  

/s/    Steven Kessler        

      By:  

/s/    David L. Farris        

   

Name:Steven Kessler

         

Name: David L. Farris

   

Title: Director

         

Title: Vice President

   

Date:

         

Date:

 

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2005-1         By:
JPMorgan Chase Bank, National Association, as Trustee under the Pooling and
Servicing Agreement, acting not in its individual capacity, but solely in its
capacity as Trustee to NovaStar Mortgage Supplemental Interest Trust, Series
2005-1         By:  

/s/    Kathleen Yohe

               

Name: Kathleen Yohe

               

Title: Vice President

               

Date:

           

 

6



--------------------------------------------------------------------------------

Exhibit I

 

[Old Swap Confirmations attached behind this page]

 

7



--------------------------------------------------------------------------------

Deutsche Bank

Aktiengesellschaft

      LOGO [g30408img-1.jpg]

 

Revised as of January 19, 2005

 

Date:

   January 12, 2005

To:

   Novastar Financial, Inc.

Attention:

Facsimile no.:

  

Swaps Operations Department

612 9236 6020

Our Reference:

   Global No. N357137N

Re:

   Interest Rate Swap Transaction- This Confirmation supersedes and replaces all
prior communication between the parties hereto with respect to the Transaction
described below

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Novastar
Financial, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.

 

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of September 21, 2004 (as the same may be amended or
supplemented from time to time, the “Agreement”), between DBAG and Counterparty.
All provisions contained in the Agreement shall govern this Confirmation except
as expressly modified below.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

   USD 80,000,000.00

Trade Date:

   January 12, 2005

Effective Date:

   January 25, 2005

Termination Date:

   January 25, 2007, subject to adjustment in accordance with the Modified
Following Business Day Convention

 



--------------------------------------------------------------------------------

Filed Amounts:

    

Fixed Rate Payer

   Counterparty

Fixed Rate Payer Period End Dates:

   The 25th day of each month of each year, commencing February 25, 2005,
through and including the Termination Date with No Adjustment

Fixed Rate Payer Payment Dates:

   The 25th day of each month of each year, commencing February 25, 2005,
through and including the Termination Date

Fixed Rate:

   3.58%

Fixed Rate Day Count Fraction:

   30/360

Fixed Rate Payer Business Days:

   New York

Fixed Rate Payer Business Day Convention:

   Modified Following

Floating Amounts:

    

Floating Rate Payer

   DBAG

Floating Rate Payer Period End Dates:

   The 25th day of each month of each year, commencing February 25, 2005,
through and including the Termination Date

Floating Rate Payer Payment Dates:

   The 25th day of each month of each year, commencing February 25, 2005,
through and including the Termination Date

Floating Rate for initial Calculation Period:

   To be determined

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   One month

Spread:

   None

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first Floating Rate Payer Business Day of each Calculation Period or
Compounding Period, if Compounding is applicable.

Compounding:

   Inapplicable

Floating Rate Payer Business Days:

   New York

Floating Rate Payer Business Day Convention:

   Modified Following

 

2



--------------------------------------------------------------------------------

3. Account Details:     

USD DBAG Payment Instructions:

    

Account With:

   Deutsche Bank AG, New York

SWIFT Code:

   DEUTUS33

Favor Of:

   Deutsche Bank AG, New York

Account Number:

   100440170004

USD Counterparty Payment Instructions:

    

PLEASE PROVIDE AT YOUR EARLIEST CONVENIENCE

 

4. Offices:

 

The Office of DBAG for this Transaction is New York.

 

5. Calculation Agent:    The party specified as such in the Agreement, or if not
specified therein, DBAG.

 

6. Representations

 

Counterparty, if it is a nonresident alien individual, foreign, corporation,
foreign partnership, foreign trust, or foreign estate, represents that it is a
foreign person for purposes of US Treasury regulations relating to information
reporting and backup withholding.

 

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

 

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

 

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

 

(iii) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.

 

3



--------------------------------------------------------------------------------

7. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to:

 

Attention: Derivative Documentation

Telephone: 44 20 7547 4755

Facsimile: 44 20 7545 9761

E-mail: Derivative. Documentation@db.com

 

This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.

 

Yours sincerely,

 

Deutsche Bank AG By:  

/s/ Serge J. Reyser

Name:

 

Serge J. Reyser

Authorized Signatory

By:

 

/s/ Illegible

Name:

   

Authorized Signatory

Confirmed as of the date first written above:

Novastar Financial, Inc.

By:

 

/s/ David L. Farris

Name:

 

David L. Farris

Title:

 

V.P.

 

4



--------------------------------------------------------------------------------

Deutsche Bank

Aktiengesellschaft

      LOGO [g30408img-1.jpg]

 

Revised as of January 18, 2005

 

Date:    January 3, 2005 To:    Novastar Financial, Inc. Attention:    Swaps
Documentation Department Facsimile no.:    612 9236 6020 Our Reference:   
Global No. N349548N Re:    Interest Rate Swap Transaction. This Confirmation
supersedes and replaces all prior communication between the parties hereto with
respect to the Transaction described below.

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Novastar
Financial, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

For the purpose of this Confirmation, all reference in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.

 

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of September 21, 2004. (as the same may be amended or
supplemented from time to time, the “Agreement”), between DBAG and Counterparty.
All provisions contained in the Agreement shall govern this Confirmation except
as expressly modified below.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

   USD 75,000,000.00

Trade Date:

   December 3, 2004

Effective Date:

   December 27, 2004

Termination Date:

   December 25, 2006

Fixed Amounts:

    

Fixed Rate Payer:

   Counterparty

 



--------------------------------------------------------------------------------

Fixed Rate Payer Period End Dates:

   The 25th day of each month of each year, commencing January 25, 2005, through
and including the Termination Date with No Adjustment

Fixed Rate Payer Payment Dates:

   The 25th day of each month of each year, commencing January 25, 2005, through
and including the Termination Date

Fixed Rate:

   3.32%

Fixed Rate Day Count Fraction:

   30/360

Fixed Rate Payer Business Days:

   New York

Fixed Rate Payer Business Day Convention:

   Modified Following

Floating Amounts:

    

Floating Rate Payer:

   DBAG

Floating Rate Payer Period End Dates:

   The 25th day of each month of each year, commencing January 25, 2005, through
and including the Termination Date

Floating Rate Payer Payment Dates:

   The 25th day of each month of each year, commencing January 25, 2005, through
and including the Termination Date

Floating Rate for initial Calculation Period:

   To be determined

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   One month

Spread:

   None

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first Floating Rate Payer Business Day of each Calculation Period or
Compounding Period, if Compounding is applicable.

Compounding:

   Inapplicable

Floating Rate Payer Business Days:

   New York

Floating Rate Payer Business Day Convention:

   Modified Following

 

2



--------------------------------------------------------------------------------

3. Account Details:

 

USD DBAG Payment Instructions:   Deutsche Bank AG, New York Account With:  
DEUTUS33 SWIFT Code:   Deutsche Bank AG, New York Favor Of   100440170004
Account Number:     USD Counterparty Payment Instructions:     PLEASE PROVIDE AT
YOUR EARLIEST CONVENIENCE    

 

4. Offices:

 

The Office of DBAG for this Transaction is New York.

 

5. Calculation Agent:   The Party specified as such in the Agreement, or if not
specified therein, DBAG.    

 

6. Representations

 

Counterparty, if it is a nonresident alien individual, foreign corporation,
foreign partnership, foreign trust, or foreign estate, represents that it is a
foreign person for purposes of US Treasury regulations relating to information
reporting and backup withholding.

 

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absents written agreement between the
parties that expressly imposed affirmative obligations to the contrary for this
Transaction):

 

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

 

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on it own behalf or through independent professional advice), and
understands and accepts, the terms, conditions and risks of this Transaction. It
is also capable of assuming, and assumes, the risks of this Transaction.

 

(iii) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.

 

3



--------------------------------------------------------------------------------

7. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to:

 

Attention: Derivative Documentation

Telephone: 44 20 7547 4755

Facsimile: 44 20 7545 9761

E-mail: Derivative.Documentation@db.com

 

This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.

 

Yours sincerely,

Deutsche Bank AG By:  

/s/ Serge J. Reyser

Name: Serge J. Reyser

 

By:  

/s/ Illegible

Name:

   

Authorized Signatory

 

Confirmed as of the date first written above:

 

Novastar Financial, Inc. By:  

/s/ David L. Farris

Name:

 

David L. Farris

Title:

 

V.P.

 

4



--------------------------------------------------------------------------------

Exhibit II

 

[Form of New Agreement attached behind this page]

 

8